DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered. Upon entering claim 1 has been amended.
Allowable Subject Matter
Claims 1-2, 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A method for charging an energy storage device for use in a cleaning appliance, the energy storage device having a state of charge (SOC), the method comprising the following steps, all of which are performed in advance of the cleaning appliance performing a predetermined cleaning run: 
determining an energy required by the cleaning appliance for the predetermined cleaning run using a created cleaning route of the cleaning appliance and/or a stored cleaning schedule of the cleaning appliance; 
reading an energy demand signal representative of the energy required by 
outputting a charging signal using the energy demand signal, the charging signal causing the energy storage device to be charged as a function of the energy required by the cleaning appliance for the predetermined cleaning run to an SOC less than a maximum SOC of the energy storage device.”
Claims 2, 5-11 depend from the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TOAN T VU/Primary Examiner, Art Unit 2836